             Case 7:18-cv-00166-HL Document 30 Filed 10/28/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

EQUAL EMPLOYMENT                                     ))
OPPORTUNITY COMMISSION,                              ))
                                                     ))
                Plaintiff,                           ))
                                                     ))
and                                                  ))
                                                     ))     CIVIL ACTION NO.:
CRYSTAL VINSON and BREANNA                           )      7:18-cv-00166-HL
CALDWELL,                                            ))
                                                     ))
                Plaintiff-Intervenors,               ))
                                                     ))
v.                                                   ))
                                                     ))
MEDIACOM COMMUNICATIONS                              ))
CORPORATION, a New York corporation,                 )
                                                     ))
                Defendant.                           ))
                                                     ))

                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                  DEFENDANT'S

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Defendant Mediacom

Communications Corporation hereby files this Motion for Summary Judgment, seeking summary

                                           Plaintiff’s and Plaintiff-Intervenors'
judgment in its favor and the dismissal of Plaintiffs      Plaintiff-Intervenors’ claims with

prejudice.    In support of this Motion, Defendant relies on its accompanying Statement of

Undisputed Material Facts, Exhibits, and Memorandum of Law.

       WHEREFORE, Defendant respectfully asks this Court to enter an Order granting summary

judgment in its favor and any such other relief as the Court deems just and appropriate.

                                   28th day of October, 2019.
       Respectfully submitted this 28th

                                             JACKSON LEWIS P.C.

                                             /s/ David A. Hughes
                                             David A. Hughes
Case 7:18-cv-00166-HL Document 30 Filed 10/28/19 Page 2 of 4




                           Georgia Bar No. 375618
                           Lauren F. Gordon
                           Georgia Bar No. 557058
                               17th Street, NW, Suite 1200
                           171 17th
                           Atlanta, GA 30363
                           Telephone: (404) 525-8200
                           Facsimile: (404) 525-1173
                           Email: david.hughes@jacksonlewis.com
                           Email: lauren.gordon@jacksonlewis.com

                           ATTORNEYS FOR DEFENDANT




                             2
          Case 7:18-cv-00166-HL Document 30 Filed 10/28/19 Page 3 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               VALDOSTA DIVISION

EQUAL EMPLOYMENT                                   ))
OPPORTUNITY COMMISSION,                            ))
                                                   ))     CIVIL ACTION NO.:
              Plaintiff,                           ))
                                                   ))
and                                                ))
                                                   ))
CRYSTAL VINSON and BREANNA                         )      7:18-cv-00166-HL
CALDWELL,                                          ))
                                                   ))
              Plaintiff-Intervenors,               ))
                                                   ))
v.                                                 ))
                                                   ))
MEDIACOM COMMUNICATIONS                            ))
CORPORATION, a New York corporation,               )
                                                   ))
              Defendant.                           ))
                                                   ))

                            CERTIFICATE OF SERVICE

       I certify that on October 28, 2019, I electronically filed the within and foregoing

DEFENDANT’S MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court via
DEFENDANT'S

the NextGen system, which will automatically send an email notification and a copy of same to

the following counsel of record:

                             Ellen L. Schoolar
                             Alan S. Lowe
                             Lowe & Schoolar, P.C.
                             7 Oglethorpe Professional Blvd., Suite 1
                             Savannah, GA 31406
                             Ellen@savlawgroup.com

                             Robyn M. Flegal
                             U.S. Equal Employment Opportunity Commission
                             Atlanta District Office
                             100 Alabama St., SW, Suite 4R30
                             Atlanta, GA 30303
Case 7:18-cv-00166-HL Document 30 Filed 10/28/19 Page 4 of 4




               Robyn.Flegal@EEOC.gov

                          /s/ David A. Hughes
                          David A. Hughes
                          Georgia Bar No. 375618
